Appeal by defendant from a judgment of the County Court, Suffolk County, rendered May 28, 1975, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We find no merit in appellant’s contention that his oral admissions and written confession should have been suppressed. We further believe that the sentence, imposed after plea negotiations, was not excessive. Latham, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur. [82 Misc 2d 115.]